Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  December 03, 2019

The Court of Appeals hereby passes the following order:

A20A0565. LEE CURTIS SWINTON v. THE STATE.

      In 2012, Lee Curtis Swinton was convicted of robbery by force, aggravated
assault, and kidnapping with bodily injury. We affirmed his convictions on direct
appeal in an unpublished opinion. See Swinton v. State, Case No. A15A0727 (June
29, 2015).1 In August 2019, Swinton filed a motion for an out-of-time appeal, which
the trial court denied. Swinton then filed this direct appeal. We, however, lack
jurisdiction.
      “An out-of-time appeal is a judicial creation that serves as the remedy for a
frustrated right of appeal.” Kilgore v. State, 325 Ga. App. 874, 875 (1) (756 SE2d 9)
(2014) (punctuation omitted). Because Swinton already has had a direct appeal, he
is not entitled to an out-of-time appeal. See Richards v. State, 275 Ga. 190, 191 (563
SE2d 856) (2002) (“[T]here is no right to directly appeal the denial of a motion for




      1
         We have also dismissed Swinton’s attempts to seek appellate review of the
trial court’s denial or dismissal of his motions to vacate a void conviction or sentence.
See Case Nos. A18A0986 (Jan. 16, 2018); A18D0314 (Feb. 20, 2018); A19A2080
(June 27, 2019).
out-of-time appeal filed by a criminal defendant whose conviction has been affirmed
on direct appeal.”).
      Accordingly, this appeal is hereby DISMISSED for lack of jurisdiction.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       12/03/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.